Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 1 of 16

Crystal Smith August 22, 2018

 

Page 1
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

Plaintiffs,

No.

vs. 5:17-cv-1302D

CSAA FIRE & CASUALTY INSURANCE
COMPANY,

ee ee ee ee ee ee ee

Defendant.

VIDEOTAPED DEPOSITION OF CRYSTAL ANJEANETTE SMITH
TAKEN ON BEHALF OF THE DEFENDANT
IN OKLAHOMA CITY, OKLAHOMA

ON AUGUST 22, 2018

REPORTED BY: KAREN B. JOHNSON, CSR

 

 

 

PLAINTIFF’S
/ EXHIBIT

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com

 
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 2 of 16

Crystal Smith August 22, 2018

 

Page 31

1 denial letter from AAA on this case, did you have

2 anyone inspect your home prior to talking to your
3 attorneys?

4 A No.

5 Q Did you contact any public adjuster on

6 this case?

7 A I have not, no.

8 Q Do you know if your husband did?

9 A Not to my knowledge.

10 Q What made you all choose AAA insurance 'to

11 begin with?
12 A I honestly don't know. We just called

13 around for best prices.

14 Q Have you ever had prior water damage in
15 your home prior to the earthquake?

16 A Possibly a plumbing leak, but nothing

17 major.

18 Q And you said you had clay pipes and

19 roots -- roots in the line, did that cause any type
20 of leak under the house?

21 A The roots, no, not to my knowledge.

22 Q What about the clay pipe, were there any
23 leaks in that under the house?

24 A At one point we did have a leak under the

25 house.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 3 of 16

Crystal Smith August 22, 2018

 

Page 34
1 notify the insurance company of a potential claim?

A To some degree, yes.

W ND

Q Explain "to some degree," what do you mean
4 by that?
5 A Because at times you may not realize what

6 the problem is.

7 Q Do you understand the importance of prompt
8 notification with regards to evidence on a claim?

9 A Yes.

10 Q You would agree with me that evidence can

11 disappear or change over time?

12 MR. ENGEL: Objection to the form. Go

13 ahead.

14 THE WITNESS: To some degree, yes, again.
15 Q (By Mr. Andrews) And you understand that

16 memories can fade over time?

17 MR. ENGEL: Objection to the form. Go
18 ahead.

19 THE WITNESS: To some degree.

20 Q (By Mr. Andrews) And conditions can
ZA change; correct?

22 A To some degree.

23 Q Want you to describe to me in detail

24 everything you recall about the earthquake.

25 A That I experienced in the earthquake?

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 4 of 16

 

Crystal Smith August 22, 2018
Page 35

1 Q Yes, ma'am. You were in the house;

2 correct?

3 A Yes, I was, I was sitting in the living

4 room.

5 Q Who was in the house with you?

6 A I don't honestly recall who all was home

7 at the time.

8 Q What time of day was the earthquake?

9 A It was in the evening and --

10 Q About what time?
11 A Oh, my gosh, I honestly don't know.

12 But --
13 Q SO you were sitting in your living room?
14 A Yes.

15 Q It was during the evening, you don't
16 recall if anyone was home with you?
17 A Well, my husband had ran out with some of

18 the kids to get dinner.
19 Q Okay. So your husband was not there?
20 A Well, they were coming back into the house

21 as the earthquake hit.

22 Q Like literally walking into the door?

23 A Yes.

24 Q Okay. So it was -- it's my understanding
25 the earthquake -- let me ask you this, how long did

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 5 of 16

Crystal Smith August 22, 2018

 

Page 36

1 the earthquake last?

2 A I don't recall exact times, but it seemed
3 like forever. But anyway, so I was sitting in the
4 living room and it started shaking and it got bad

5 enough the wall was like waving, so I attempted to
6 hold the wall up. And at that point, you could see
7 where the floor had moved and one wall was leaning.
8 Q Looking at Exhibit 6, show me on there

9 which wall you're talking about.

10 A The wall that's in between this bedroom

11 right here and the living room.

12 Q If you would, draw a line up and down.

13 A (Complies).

14 Q Yeah. And then just right off to the side

15 put leaning wall with an arrow to that.
16 A (Complies).
17 Q And then you said that you could see that

18 the floor had moved, describe, what do you mean like

19 that?
20 A Approximately probably in this area maybe,
21 I guess a beam or something messed up and there's

22 now a big dip in the floor.
23 Q So you could see the dip occur in the
24 floor?

25 A When I turned around from holding up the

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 6 of 16

 

Crystal Smith August 22, 2018
Page 37
1 wall, you could see the dip in the floor.
2 Q You didn't see the floor dip, you just
3 noticed it down after holding the wall; is that
4 correct, or did you actually see it drop?
5 A To the best of my knowledge, when I turned
6 around, you could see the unevenness of the floor
f | that was not there prior to the shaking.
8 Q If you would, mark on there just kind of a
9 circle area of where you're referring to the floor
10 having -- I'm going to call it a sag.
11 A Okay.
12 MR. ENGEL: Objection to the form. Go
13 ahead. Go ahead.
14 THE WITNESS: Do it?
15 MR. ENGEL: Yeah.
16 Q (By Mr. Andrews) Okay. Do you understand
17 what I mean by sag or dip, is it the same thing,
18 you're talking about it goes down?
19 A It's really noticeable goes down.
20 Q And so that arrow that you drew there with
21 that circle is the area where the dip is?
22 A It might be more this way, but somewhere
23 in that area, yes.
24 Q Okay. What else happened during that
25 earthquake?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 7 of 16

 

Crystal Smith August 22, 2018

Page 44

1 the earthquake?

2 A No, we were just kind of in shock and

3 don't think about it.

4 Q Prior to cleaning up all of the stuff that

5 had fallen from the earthquake, did you take any

6 photographs?

7 A Not to my remembrance, no.

8 Q Did you take any videos?

9 A Not that I recall.

10 Q Do you have any photos or videos showing

11 any damage to your property after the earthquake

12 prior to hiring your attorneys?

13 A I honestly don't remember.

14 Q Okay. So you didn't contact AAA at this
15 point in time; correct?

16 A That is correct.

17 Q Why did you not contact AAA insurance

18 regarding the earthquake?

19 A Because we didn't know if we'd have enough
20 money to cover the deductible, we didn't think the
21 damage was that extensive at that time.

22 Q Do you know how much the deductible was

23 for the earthquake?

24 A I do not know.

25 Q Do you know what your insurance provides

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 8 of 16

 

Crystal Smith August 22, 2018
Page 50
1 I don't remember exact numbers.
2 Q Do you know, did anyone get injured from

3 that earthquake?

4 A I really don't know that answer. I

5 personally did not know any individuals, but it
6

7 I can't recall.

9 earthquake?

10 A I don't recall.

11 Q You guys were actually right near the
12 epicenter; correct?

13 A That's correct.

14 Q I know I've read where you can hear

15 explosions or bangs prior to the earthquakes, I

16 didn't know if you heard that or not being that

20 from that earthquake that you recall?

24 children go with you to go look around?

 

seems like there may have been some around town, but

8 Q Did you hear any loud bangs prior to the

17 close.
18 A I don't recall at this time.
19 Q Was there a -- an aftershock of any kind

21 A I honestly don't remember at this time if
22 there was aftershocks.
23 Q So you, your husband, did all four

25 A Yes, it seems like they were all four with

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 9 of 16

 

Crystal Smith August 22, 2018
Page 54
1 it would close, but it wouldn't latch.
2 Q Is that part of your claim for damages in
3 this lawsuit, to have that door repaired or
4 replaced?
5 MR. ENGEL: Objection to the form. Go
6 ahead.
7 THE WITNESS: I honestly don't know the
8 answer to that.
9 Q (By Mr. Andrews) And that is the storage
10 bedroom?
11 A That's the front bedroom.
12 Q That was the boys' bedroom at the time?
13 A Yes.
14 Q You say it does still stick?
15 A The last time I tried it, yeah, it would
16 stick, but you were able to open and close it. It's
17 been a while, so.
18 Q So you contacted AAA about this claim
19 sometime in September of 2017 or August 2017; is
20 that correct?
21 A Somewhere around that time, yes.
22 Q At any point between the earthquake and
23 the time that you contacted AAA -- this was getting
24 ready to be a very bad question, I want to be more
25 specific on this. You contacted AAA because you

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 10 of 16

Crystal Smith August 22, 2018

 

Page 55

1 noticed damage in the boys' bedroom, which was the

2 back bedroom; correct?

3 A Yes.

4 Q It was the storage --

5 A On top of this damage, we noticed the back
6 bedroom's damage, yes.

7 Q And that's when you contacted AAA;

8 correct?

9 A Correct, to the best of my knowledge.

10 Q At any point between the earthquake and

11 noticing the damage in the back bedroom, which is
12 now the boys' bedroom, did you notice any other

13 damage to the house from the earthquake?

14 A There's a few more, like this floor also
15 leans a little bit now (indicating).
16 Q And the floor, which one are you talking

17 about?

18 A In the dining room. And well, kind of all
19 the floors lean to some degree. But the major, I

20 just -- the major would have been that back bedroom.
21 Q And you said the dining room floor leans,

22 whereabouts?

23 A It's just kind of uneven now. I don't --
24 Q Was it even prior to the earthquake?
25 A Yes.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 11 of 16

Crystal Smith August 22, 2018

 

Page 57

1 earthquake, to the best of my knowledge.

2 Q Okay. Was there any other damage that you
3 noticed to your property from the earthquake prior
4 to noticing the damage in the boys' bedroom that you

5 haven't already discussed?

6 A Not that I can recall at this time.

7 Q Okay. Does that -- does that question

8 make sense?

9 A Yeah.

10 Q Okay.
11 A I think. You're wanting to know if there

12 was anything else besides the boys' bedroom that I

13 noticed before calling?

14 QO Yes, ma'am.
15 A Not that I can recall.
16 Q Okay. Good. We eliminated nine months.

17 All right. So let's jump then to you finding or

18 noticing the damage in your boys' bedroom, okay?
19 A Okay.
20 Q Describe to me how you noticed that

21 damage.

22 A The boys wanted to swap bedrooms and so I
23 went to cleaning out this room and discovered the
24 damage back there.

25 Q So at the time of the earthquake and up

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting. com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 12 of 16

Crystal Smith August 22, 2018

 

Page 58

1 until the time the boys wanted to swap, you said it

2 was a storage room, how much stuff was in that room?
3 A A lot.

4 Q What all was in that room?

5 A There was a bed and there was boxes, some

6) clothing.

7 Q You said "a lot," meaning -- I mean, it

8 was just piled in there, I guess, is that -- I know

9 when we went to your property to look, that front
10 bedroom, which was the boys' bedroom, had a lot of

11 stuff in there against the wall, was all that in

12 the --
13 A At one point, yes.
14 Q Okay. So it literally was a storage room,

15 there wasn't room for someone to sleep in there?

16 A Well, there was also a closet over here,
17 they don't have the closet drawn on, somewhere, I'm
18 not sure exactly where the closet may fit into that,

19 but some of it was in the closet.

20 Q Talking about the little back space that
21 goes --

22 A Off the bedroom, there's a walk-in closet,
23 yes.

24 Q Now, looking at Exhibit 6, it's got the --

25 the outside wall here, which is the east; correct?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 13 of 16

 

Crystal Smith August 22, 2018
Page 59
1 A Okay. Over here, yes.
2 Q Yes, ma'am. Do you believe the closet's

3 on the outside of that?

4 A Think about this.

5 MR. ENGEL: I'm sorry, are you asking her
6 where the closet is? I didn't understand the

7 question.

8 THE WITNESS: Yeah, I'm trying to think of

9 how it's set up over here, but the closet should

10 be -- that's the entryway, it's -- I don't know.
11 Q (By Mr. Andrews) Okay. Nevertheless, you
12 had -- you had stuff stored in the bedroom and the

13 closet?

14 A Yes, Sir.

15 Q And those are all connected?

16 A Yes, sir.

17 Q I didn't walk in there, so my question to
18 you is, as far as the closet goes, is there another
19 exit from the closet to another part of the house
20 or --

21 A No, sir.

22 Q Okay. So the only entrance is that

23 doorway?
24 A To the bedroom, yes.

25 Q And so the boys wanted to swap bedrooms,

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 14 of 16

Crystal Smith August 22, 2018

 

Page 60

1 that would have been around the exact same time that

2 you contacted AAA; is that correct?
3 A To the best of my knowledge, yes.
4 Q Okay. So go back to then you start moving

5 stuff out, you're swapping bedrooms, describe to me
6 how that took place.

7 A Like how we picked up the boxes or --

8 Q No, like the process, you start moving

9 stuff and then you noticed damage, describe to me
10 what -- what's going on on that.
11 A As we cleaned out this back bedroom, I
12 noticed a crack in the floor, and then further
13 against the wall, I'm confused about what wall it
14 is, this wall right here probably, that's when I

15 realized all this was cracked really bad.

16 Q And that's when you were moving the boxes?
17 A Out, yes.
18 Q How long had that stuff, the boxes and

19 stuff been stored in that room prior to the

20 earthquake?

21 A Honestly, don't know how long we had used
22 it as storage, sorry.
23 Q Did anyone use that room prior to the

24 earthquake between the time you purchased it in 2008

25 up until the earthquake?

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 15 of 16

 

Crystal Smith August 22, 2018

Page 63

1 Q Who first noticed the damage to the floor?

2 A I don't remember.

3 QO Do you remember what date this -- or what

4 day this took place on?

5 A No, sir.

6 Q How long between noticing the damage and

7 calling AAA did it take?

8 A I don't recall.

9 QO Was this like over a day, over a week?

10 A I would say probably less than a week.

11 Q What was the reason that you contacted AAA

12 at this point as opposed to back when the earthquake
13 actually took -- took place, what made you decide to
14 finally call?

15 A We realized our damage was more extent

16 than what we thought.

17 Q Did you have anyone come out and look at
18 the cracks in the floor prior to contacting AAA?

19 A No, sir.

20 Q Who told you or who has told you that the

21 damage to your floors are earthquake related?

22 A No one specifically told me, it wasn't
23 there before, and after the earthquake, it was
24 there.

295 Q After you moved the boxes, it was there?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-3 Filed 01/18/19 Page 16 of 16

Crystal Smith August 22, 2018

 

Page 80

1 resulting from the earthquake and what took place

2 during the earthquake, do you recall that?

3 A Yes.

4 Q You put in here, "Plaintiffs immediately

5 noticed that one of the floor joists in their home

6 had collapsed due to this earthquake."

fi A Yes.

8 QO Do you recall that answer?

9 A Yes.
10 Q How do you know that a joist collapsed?
11 MR. ENGEL: Asked and answered, sorry. Go
12 ahead.
13 THE WITNESS: The floor was level prior to

14 the earthquake and after the earthquake there was a

15 big dip.

16 Q (By Mr. Andrews) Is that the dip you were
17 talking about earlier in your deposition?

18 A Yes, sir, to the best of my knowledge.

19 Q When I read collapse, I was assuming that

20 that meant that a joist had actually broke, is that

21 not what you meant by that? Do you know whether or

22 not a joist is broken under the house?

23 A I couldn't honestly answer that one.

24 Q Have you ever been told that any joists
25 are broken under your house?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
